Douglas, J.,
dissenting. I can not concur in the opinion of the Court because, in my opinion, it is not only erroneous in law but inconsistent in itself. The Court says: “In reviewing this judgment we do' not assume to review the finding of the facts. Such finding by the Judge below is final.” *550And yet the Judge below has found as a fact that Teague did not employ any attorney to represent bim in said action, and that therefore he is not liable. This Court reverses that judgment. ■ Does it reverse the finding of facts? If it does not, and it says it does not, then it must hold that a man, perhaps a thousand miles away, may be bound by a judgment in a case of which he has never heard, because some attorney may have entered an' appearance for him without any authority whatever. In fact it would seem that the attorney need not specifically appear for the party, and need not have any intention of appearing for him or have any idea that he is doing so. He may unconsciously do some act from which the Court may “infer” an appearance for the particular individual in question; but why this inference of fact, for it is nothing else, should outweigh the -finding of fact by the Court below, which this Court in its opinion says is final, I can not understand.
Where there are a large number of defendants having different counsel, it is quite common for the counsel to sign their names collectively for the defendants, each supposing that some one of the other attorneys represents each of the other defendants. The Court says that, “It is an easy matter for an attorney, appearing only for some of the parties, to so inform the Court or to indicate it on the record.” Of course it is; but is a party who never employed the attorney responsible for his failure to do so ?
It is urged that Teague had already appeared in the case and was presumed to know all that was done in the orderly procedure of the trial. Of course he was; but he was not presumed to take notice of all vrregulcur proceedings, such as rendering judgment outside the county, which could not be done without his actual consent.
We have already carried the doctrine of waivers, implications and presumptions to its furthest reasonable extent, and *551I bop© tha,t questions of jurisdiction may not be made to' depend upon implied assent to unusual and irregular methods of procedure in cases where the defendant may have had no actual knowledge of the facts. There is a great difference between a waiver of the right to object to some regular proceeding in the course of the trial, and an actual consent to some unusual course of procedure which without such consent would be utterly invalid. It should be borne in mind that nowhere in the record does anyone sign- as attorney for Teague. That fact is assumed by this Court merely as a legal inference from the fact that different attorneys sign at different times as “attorneys for the defendants.” Admitting for the sale© of argument that Fisher had appeared for Teague at some previous stage of the trial, his name does not appear to the written assent; and neither he nor his supposed client was required to take notice that the Court would take the case outside the county. It is just as easy to presume an original appearance as it is to presume assent to a removal of the case. Suppose that T'eague had been in the Philippines, or dead for that matter, would the mere fact that the name of some attorney appeared on the back of some paper as “attorney for the defendants” bind him, his heirs, executors and administrators ? I am afraid so, under the opinion of the Court.
In my view of the case the citations by the Court have no bearing. This is not a question as to whether an attorney can withdraw from the case without leave of the Court, because he has never been in the case as attorney for T'eague.
Again it is said: “When the record proper differs from the statement of the case on appeal, the former must control.” Certainly. But this rule applies only where the'case on appeal misstates some part of the record, and not to findings of fact based upon merely evidential facts appearing in the *552record. In fact such findings of fact are an essential part of the record.
Great stress is laid upon the principle that third parties should not be made to suffer. Have third parties any greater claims to protection than the original parties where both are innocent? The assignee of a judgment takes it subject 'to existing equities. He is a willing purchaser. Has he any greater equities than an unwilling and perhaps unconscious defendant ? I am well aware of the danger of lightly impugning court records, but the public at large are entitled to some measure of protection. Tibe plaintiff can always protect himself by seeing that every proper step is taken to secure the validity of the judgment which he is seeking to' procure. He is the actor. He can require all attorneys to state specifically for whom they appear, and can demand the production of their authority if he so desires. The courts themselves can protect the sanctity of their own records. The Federal Courts generally require counsel to enter a written appearance, stating specifically for whom they appear. Why can not our courts do the same?
I will readily admit that there are facts in the case tending to prove the essential fact that Teague was represented by counsel; but the Court below has found to the contrary, and that finding is final and irreviewable. We are thus placed in the position of saying that we legally infer that Teague had counsel, while we admit as a fact that he had no counsel. This is too much for me. I must respectfully dissent from the opinion as well as the judgment of the Court.